No. 04-01-00126-CV
Jerre KNEIP,
Appellant
v.
The STATE of Texas,
Appellee

From the County Court at Law, Kerr County, Texas
Trial Court No. CV010004
Honorable Spencer W. Brown, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
 Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	April 11, 2001
DISMISSED FOR LACK OF JURISDICTION
	On November 7, 2000, Jerre Kneip's bail bond was forfeited for failure to appear. On January
2, 2001, the court entered a judgment nisi against Kneip and Davis Bonding Company and citations
were issued. The record does not reflect whether either Kneip or Davis Bonding answered or
appeared. On February 2, 2001, Kneip filed a notice appealing the judgment nisi. No final judgment
of forfeiture has been signed.
	A judgment nisi is a judicial declaration of forfeiture; it is an interlocutory judgment, not a
final judgment. Hokr v. State, 545 S.W.2d 463, 465 (Tex. Crim. App. 1977). A bail bond forfeiture
is not final and appealable until a final judgment, disposing of both the principal and surety, is signed.
See Bostick v. State, 81 Tex. Crim. 402, 195 S.W. 863 (1917); Lozano v. State, 978 S.W.2d 645,
647-48 (Tex. App.-Eastland 1998, no pet.). We therefore dismiss this appeal for lack of jurisdiction.
							PER CURIAM
DO NOT PUBLISH